DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 9641161).
As to claim 1, Liu et al.’s figures 2 and 5A-5D show a semiconductor integrated circuit comprising: an output circuit (214 and/or 210, 212)  that outputs a predetermined differential signal from a positive output terminal (SE or clkb) and a negative output terminal (seb or clkbb); a logic circuit (202,204,206,208) in which a plurality of positive transistors (PMOS transistors) and a plurality of negative transistors (NMOS transistors) are disposed, gates of the plurality of positive transistors being arranged in a predetermined direction (up-down or y direction, see figure 5), gates of the plurality of negative transistors being arranged in the predetermined direction; a positive signal line (gate line that connects the output of the output circuit to PMOS transistors) that is wired from the positive output terminal along the predetermined direction and that directly electrically connects each of the gates of the plurality of positive transistors and the positive output terminal (figure 2 shows that the gate of PMOS transistors M17 and M15 are directly receives clkb signal generated by the positive output terminal of the output circuit); and a negative signal line (gate line that connects the output of the output circuit to NMOS transistors) that is wired from the negative output terminal along the predetermined direction and that directly electrically connects each of the gates of the plurality of negative transistors and the negative output terminal (figure 2 shows that the gate of NMOS transistors M18 and M16 directly receives signal clkbb generated by the negative output terminal of the output circuit). 
As to claim 2, the figures show that the differential signal includes a clock signal (clkb) and a signal obtained by inverting the clock signal (clkbb), the output circuit includes an inverter (212) that inverts the clock signal, and the logic circuit includes: a master latch (204) that holds and outputs data in synchronization with the differential signal; and a slave latch (206) that holds the output data in synchronization with the differential signal. 
As to claim 3, figure 5 shows that the master latch and the slave latch are arranged in the predetermined direction. 
As to claim 4, figure 9 shows that the master latch and the slave latch are arranged in a direction perpendicular to the predetermined direction. 
As to claim 6, the figures show that the differential signal includes a selection signal (SE) and a signal (seb) obtained by inverting the selection signal, the output circuit includes an inverter (214) that inverts the selection signal, and the logic circuit includes a multiplexer (202) that selects one of a plurality of pieces (D, SI) of data in accordance with the differential signal.
As to claim 7, the figures show the differential signal includes a selection signal (SE) and a signal (seb) obtained by inverting the selection signal, the output circuit includes a first multiplexer (M1,M3,M5,M7) that selects one of a plurality of pieces of data in accordance with the differential signal, and the logic circuit includes a second multiplexer (M2,M4,M6,M8) that selects one of a plurality of pieces of data in accordance with the differential signal.
As to claim 8, the figures show that the differential signal includes a first differential signal (SE,seb) and a second differential signal (clkb,clkbb), the logic circuit includes a first circuit (202) and a second circuit (204,206) arranged in the predetermined direction (figure 6), and the output circuit includes: a first inverter (214) that generates the first differential signal and outputs the generated first differential signal to the first circuit; and a second inverter (210,212) that generates the second differential signal and outputs the generated second differential signal to the second circuit. 
As to claim 9, the figures show that the output circuit and the logic circuit have different sizes (since the logic circuit comprises more transistors) in the predetermined direction (figure 6).
As to claim 10, figure 4 shows that the logic circuit includes a plurality of circuits arranged in a two-dimensional lattice pattern.  
As to claim 11, figures 5C and 5D show that the positive signal line and the negative signal line (metal lines) are bent in a direction perpendicular to the predetermined direction in the output circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 9641161) in view of Kim et al. (US 20170077910).
Liu et al.’s figures fail to show a power line and a ground line are wired along a direction perpendicular to the predetermined direction, and the power line and the ground line are alternately wired in the predetermined direction.   However, Kim et al.’s figures show a similar device that comprises a power line and a ground line that are wired along a direction perpendicular to the predetermined direction, and the power line and the ground line are alternately wired in the predetermined direction (figures 3-7).  Therefore, it would have been obvious to one having ordinary skill in the art to arrange power line and ground line in Liu et al.’s figures as claimed in for the purpose of achieving optimum space occupation. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Liu et al.’s figure 2 shows that positive and negative transistors M16-M18 directly receive signals clkb and clkbb generated at the outputs of the output circuit.  Therefore, figures 2 and 5a-5C show the direct connections as claimed.
Mux 101 comprises two internal multiplexers, (M2, M4, M6 and M8) that selectively provides ground voltage to M10 via path M4 or M8, and (M1, M3, M5 and M6A) that selectively provides supply voltage to M9 via path M3 or M7.  Therefore, figure 2 shows first and second multiplexer circuits as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842